Title: Thomas Jefferson to John Meer, 19 July 1816
From: Jefferson, Thomas
To: Meer, John


          
            Sir
            Monticello July 19. 16.
          
          I recieved yesterday only your favor of June 18. which I mention as an explanation of the delay of this answer, and regret that, late as it is, it cannot be more satisfactory. but I am entirely unqualified to judge of the merit of your engraving, & consequently to undertake it’s recommendation. the art of the engraver is one I have never attended to. I know it’s effects only as an object of taste, but not at all as to the difficulties it may contrive against imitation. you must be so good therefore as to accept this apology with the assurance of my respect.
          Th: Jefferson
        